United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41658
                        Conference Calendar


ANTONIO AGUILAR,

                                    Plaintiff-Appellant,
versus

J. MOYA; C. DICKERSON; JANE DOE,

                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-00-CV-406
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Antonio Aguilar, Texas prisoner # 506300, appeals the

dismissal of his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies as required under 42 U.S.C. § 1997e(a).

He argues that there were no available remedies he could seek

under the prison grievance system for his failure-to-protect

claim, that 42 U.S.C. § 1997e thus did not apply, and that the

district court erred in dismissing the complaint for failure to

exhaust.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41658
                               -2-

     Aguilar was required to file grievances even if he could

obtain no relief under the prison grievance system.   See Booth v.

Churner, 532 U.S. 731, 740-41 (2001); Wright v. Hollingsworth,

260 F.3d 357, 358 (5th Cir. 2001).   The district court did not

err in dismissing Aguilar’s complaint for failure to exhaust.

     AFFIRMED.